Title: From John Adams to Benjamin Rush, 6 August 1810
From: Adams, John
To: Rush, Benjamin



My Dear Philosopher
Quincy August 6. 1810

Your Exhortation to Punctuallity and your Tic doulourouse had scarcely been read to my Family before a Lady Mrs. Quincy came in and took them away. This Lady, one of the best and wisest, had a Relation Mrs Sturgis afflicted with this tormenting Tic, to whom She carried your Pamphlet, who has circulated it in Boston, till I am told every Physician in Boston has read it. I have heard of two other Cases. Mrs Crofts an old Lady and Miss Elizabeth Smith a young one have Something very like it, and have had the Benefit of your Friendship in sending this valuable Publication to me.
Your Physicians are growing So familiar with Hemlock, and Arsenick, and Mercury Sublimate, and Laudanum and Brandy and every Thing that used to frighten me, that I know not what you will do with Us.
For my Part I adhere to my old Regimen which I learned of Dr Cadogan and especially Doctor Cheyne in my Youth. Milk and Vegetables, And Air and Exercise, with a very little animal Food and Still less Spirituous Liquors, will last a Man almost Seventy five years. I am therefore contented without much assistance from your sagacious and Scientific modern Discoveries. I should prescribe Milk and Water instead of Hemlock and Arsenick: but you know best. I must confess you have almost annihilated many diseases which within my Memory have made great ravages among Men.
Have your Warlike Philadelphians considered, that War with Napoleon is War with all Europe? And who are to be their Friends? The English? Would a Flock of Sheep who had been invaded by a Wolf, fly to an African Drove of Panthers for Protection? Have they determined the Question, who began first to violate Neutral Rights? and who has done the most mischief in Europe Asia Africa and America? But this is Politicks which you very rationally and Philosophically and Christianly hate. So do I—There is one Comfort, in the other World, to which I am Soon to travel, there are No Politicks.
I rejoice with you, in the Happiness of your Children. Mine are not so fortunate. They are comfortable However; all but one. I wish Mathew Lion or John Randolph had been Sent to Russia.
With invariable Friendship / yours
John Adams